        Case 4:20-cr-00673 Document 19 Filed on 05/13/21 in TXSD Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §     CRIMINAL DOCKET 4:20-CR-673-01
        versus                                    §
                                                  §      JUDGE GEORGE C. HANKS, JR.
JASON MULDER                                      §

     NOTICE OF DEFENDANT’S REQUEST FOR RULING ON PRO SE MOTION

TO THE HONORABLE GEORGE C. HANKS, JR.:

         Jason Mulder’s defense counsel provides notice that Mulder asks the Court to rule on the pro

se motion filed as docket entry 16.

                                                       Respectfully submitted,

                                                       /s/ David Adler
                                                       _________________________
                                                       David Adler
                                                       State Bar of Texas 00923150
                                                       6750 West Loop South
                                                       Suite 120
                                                       Bellaire (Houston), Texas 77401
                                                       (713) 666-7576
                                                       (713) 665-7070 (Fax)

                                                       Attorney for Defendant,
                                                       Jason Mulder


                                   CERTIFICATE OF SERVICE

         A copy of this motion was served on the Assistant U.S. Attorney via CM/ECF on May 13,
2021.

                                                       /s/ David Adler
                                                       _________________________
                                                       David Adler
